DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
            This is in response to amendment filed on 6/2/2022 in which claims 1-2 and 4-20 are pending and claim 3 is cancelled. The applicant’s amendment has been full considered therefore this case is in condition for allowance. In addition the pending claims have been renumbered as 1-19, respectively.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior art of Zhou (20120236955) teaches a wireless communication system 1 performs MIMO communication between a wireless base station with a plurality of antennas  and a mobile terminal  with a plurality of antennas . A wireless base station  includes a selector  that selects, from the pairs of the antennas, one pair for which the gain is largest; the selector that updates an inverse matrix of a channel matrix with respect to a group of pairs of unselected antennas to acquire inverse matrices and that selects a pair from the group on the basis of the acquire inverse matrices. While the prior art of Milam (20170134845) teaches a wireless earbud system includes a first earbud assembly and a second earbud assembly. Each of the first earbud assembly and the second earbud assembly include a housing, an audio driver disposed within the housing, and a wireless receiving unit operatively coupled to the audio driver. The wireless earbud system may also include a tether with a first end and a second end. The first end of the tether is configured to removably couple to the first earbud assembly by a first detachable connector, and the second end of the tether is configured to removably couple to the second earbud assembly by a second detachable connector. However the closest prior art above, alone or in combination with the cited prior arts, fail to anticipate or render obvious the following recited features: in response to the determination that the integrity of the wireless cross-link does not meet the predetermined integrity threshold, an updated wireless cross-link between respective antennas of the first and second housing that are different from the antennas connected by the wireless cross-link; and establish the updated wireless cross-link using a crossover switch coupling the first and the second antenna to a transceiver in the first housing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20200169435-A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016. The examiner can normally be reached 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633